     Case 2:20-cv-07570-VAP-AGR Document 17 Filed 11/19/20 Page 1 of 3 Page ID #:53




1
2                                                                            JS-6
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                        WESTERN DIVISION
11
12    UNITED STATES OF AMERICA,                      No. 2:20-cv-07570-VAP (AGRx)
13                Plaintiff,                         CONSENT JUDGMENT OF
14                vs.                                FORFEITURE
15    $30,367.00 IN U.S. CURRENCY,
16                Defendant.
17
18    DEMETRIUS JONES,
19
                   Claimant.
20
21
22          Plaintiff United States of America (“the government”) and Potential Claimant
23    Demetrius Jones (“Jones”) have made a stipulated request for the entry of this Consent
24    Judgment, resolving this action in its entirety.
25          The Court, having considered the stipulation of the parties, and good cause
26    appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
27          1.     This Court has jurisdiction over the subject matter of this action and the
28    parties to this Consent Judgment of Forfeiture.
     Case 2:20-cv-07570-VAP-AGR Document 17 Filed 11/19/20 Page 2 of 3 Page ID #:54




1            2.      The Complaint for Forfeiture states a claim for relief pursuant to 21 U.S.C.
2     § 881(a)(6).
3            3.      Notice of this action has been given and published as required by law. All
4     potential claimants to the defendant currency other than Jones are deemed to have
5     admitted the allegations of the Complaint for Forfeiture to be true with respect to the
6     defendant currency. The allegations set out in the Complaint are sufficient to establish a
7     basis for forfeiture.
8            4.      The sum of $9,110.10 only (without interest) shall be returned to Jones
9     through his counsel. The government shall have judgment as to the remainder of the
10    defendant currency (i.e., $21,256.90), plus any interest earned by the government on the
11    entirety of the defendant currency since seizure, and no other right, title or interest shall
12    exist therein. The government shall dispose of the forfeited funds in accordance with
13    law.
14           5.      The funds to be returned to Jones shall be paid through his counsel by
15    electronic transfer. Jones and his attorney shall provide all information and complete all
16    documents requested by the government to facilitate the transfer including, without
17    limitation, providing Jones’ social security or taxpayer identification number, the
18    identity of the bank, and the bank’s address, account name, account number, account
19    type and routing number for the account to which the transfer of funds is to be made.
20           6.      There was reasonable cause for the seizure of the defendant currency and
21    institution of these proceedings. This judgment shall be construed as a certificate of
22    reasonable cause pursuant to 28 U.S.C. § 2465.
23    ///
24
25
26
27
28
                                                    2
     Case 2:20-cv-07570-VAP-AGR Document 17 Filed 11/19/20 Page 3 of 3 Page ID #:55




1           7.     Jones did not substantially prevail in this action, and the parties hereto shall
2     bear their own attorney fees and costs.
3
4      Dated: November 19, 2020
                                                 HON. VIRGINIA A. PHILLIPS
5                                                UNITED STATES DISTRICT JUDGE
6
7
8
9     Presented by:
10    NICOLA T. HANNA
      United States Attorney
11    BRANDON D. FOX
      Assistant United States Attorney
12    Chief, Criminal Division
      STEVEN R. WELK
13    Assistant United States Attorney
      Chief, Asset Forfeiture Section
14
15      /s/Brent A. Whittlesey
      BRENT A. WHITTLESEY
16    Assistant United States Attorney
17    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
18
19
20
21
22
23
24
25
26
27
28
                                                    3
